Citation Nr: 0307336	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  96-02 275	)	DATE
	)
	)
On Appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung disorder.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for right (major) wrist median nerve compression.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for left (minor) wrist median nerve compression.  

4.  Entitlement to an initial rating in excess of 40 percent 
for fibromyalgia, with associated multiple joint arthralgias.  

5.  Entitlement to a compensable evaluation for folliculitis.  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran has unverified service from May 1979 to December 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky (RO).

The record reflects that in July 2000 and in June 2002 the 
veteran raised the issues of entitlement to service 
connection fatigue, headaches, and insomnia, and whether new 
and material evidence has been submitted to reopen the claims 
of entitlement to service connection for memory loss and 
depression.  These issues have not been developed for 
appellate review and are therefore, referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  There is no current medical evidence of a current lung 
disorder.  

2.  The veteran is right-hand dominant.

3.  The veteran's right wrist median nerve compression is 
manifested by subjective complaints of pain, numbness, and 
objective evidence of no more than mild incomplete paralysis.

4.  The veteran's left wrist median nerve compression is 
manifested by subjective complaints of pain, numbness, and 
objective evidence of no more than mild incomplete paralysis.

5.  The veteran's fibromyalgia is manifested by joint pain in 
the ankles, knees, hips, and spine, but does not result in 
greater than slight limitation of motion of the effected 
joints nor is it productive of severe impairment of heath.  

6.  The veteran's folliculitis is essentially nonsymptomatic 
and does not result in any current impairment.  


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  The criteria for an initial rating in excess of 10 
percent for right wrist median nerve compression have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2002).

3.  The criteria for an initial rating in excess of 10 
percent for left wrist median nerve compression have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2002). 

4.  The criteria for an initial rating in excess of 40 
percent for fibromyalgia have not been met.  38 U.S.C.A. § 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5002, 5009, 5025 (1996) (2002).

5.  The criteria for a compensable evaluation for 
folliculitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 1155, 4.118, Diagnostic Code 7806 (2001) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in February 2001 and February 2002 that VA would obtain 
all relevant evidence in the custody of a Federal department 
or agency, including VA.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
claimant has provided authorizations, and his private medical 
records were obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The 
claimant was notified of the need for a VA examination, and 
one was accorded him.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affected the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Entitlement to Service Connection for a Lung Disorder

The veteran's service medical records reveal that the 
enlistment examination of May 1979 showed normal lungs and 
chests.  The service medical records do not show treatment 
for a chronic lung disorder.  At his separation examination 
in September 1994, the veteran reported a history of 
shortness of breath and chronic cough.  He denied asthma or 
pain or pressure in his chest.  The examiner noted that the 
veteran was a three pack a day smoker and had smoked for 
approximately 15 to 20 years.  The examiner, however, found 
no evidence of a lung disorder.  

At a VA examination in April 1995, the veteran did not report 
complaints of a lung disorder.  The examiner noted a history 
of sinus congestion but the examination did not reveal any 
current lung disorder.  Later VA examinations in February and 
June 1998, and March 2001 did not note complaints of a 
current lung disorder.  However, such examinations were 
primarily for purposes of examining other orthopedic 
disabilities.  

The Board has reviewed extensive VA outpatient treatment 
records for the period from April 1995 to November 2002.  A 
chest x-ray of November 2001 showed lungs that were well 
expanded and clear bilaterally.  No pleural abnormalities 
were noted and no active disease process was found.  A 
treatment note of February 2002 included the veteran's 
complaints of shortness of breath upon exertion.  He reported 
that he continued to smoke three packs of cigarettes per day.  
An examination of the lungs showed diffused bronchi that 
cleared with coughing.  He was assessed with tobacco abuse 
and advised to enter into a smoking cessation consultation.  
A June 2002 treatment note included an examination of the 
lungs.  They were clear to auscultation, without wheezing, 
rales, or bronchi.  He was assessed with tobacco abuse.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110.  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet.  App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection may be 
established under the provisions of 38 C.F.R. § 3.303(b) when 
the evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during the applicable 
presumptive period.  Service connection also may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The evidence does not show that the veteran suffered from a 
lung disorder during service or a chronic disease manifest to 
a degree of 10 percent or more within one year following 
service.  While service medical records include a notation of 
shortness of breath and chronic coughing, a lung disorder was 
not shown on separation from service.  Additionally, service 
connection must be denied in this case because the medical 
evidence does not show a lung disorder.  

For the foregoing reasons, the Board finds that the claims 
for service connection for a lung disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

III.  Propriety of the Initial Evaluation Assigned for Right 
and Left Wrist Median Nerve Compression

Service medical records and VA examinations note that the 
veteran is right handed.  At an April 1995 electromyography 
study (EMG), the veteran reported a 7-8 year history of 
bilateral hand numbness.  After testing, the veteran was 
diagnosed with mild bilateral median nerve compression at the 
wrist, without evidence of denervation on the right.  

At a VA examination in April 1995, the veteran complained of 
bilateral wrist pain and tingling and numbness radiating into 
the hands.  Examination of the right wrist revealed a 
positive Tinel's sign and negative Phalen's sign.  
Examination of the left wrist was normal.  The examiner noted 
that the veteran had subjective numbness of the hands, 
without decreased sensation.  The assessment was mild, 
bilateral median nerve compression.  

An August 1995 treatment note recorded the veteran's 
complaints of bilateral hand pain after working on an 
assembly line at work.  He reported pain on the medial aspect 
of his left hand and numbness and pain on the lateral aspect 
of the right hand.  He showed positive Phalen's and Tinel's 
sign, bilaterally.  The diagnostic impression was bilateral 
carpel tunnel, aggravated by work.  

At VA examination in May 1996, the veteran complained of pain 
and numbness of the fingers with work.  Examination of the 
wrists and hands revealed bilateral flexion to 70 degrees and 
extension to 50 degrees.  Strength was 5/5 at the wrist 
flexors and extensors, and grip strength was 4/5.  The 
veteran had subjectively decreased sensation over the tip of 
the volar aspect of the 5th digit.  He had negative Tinel's 
sign bilaterally at the carpal tunnel.  However, after 
approximately one minute of the phalange, he had some 
numbness in the thumb, index, and middle fingers.  He had no 
Tinel's sign over the pronator tunnel and no pain at the 
cubital tunnel or worsening of his numbness with elbow hyper-
flexion.  The diagnosis was very mild, bilateral carpal 
tunnel syndrome.  The examiner could not explain the 
veteran's subjective numbness on the volar aspect at the tip 
of the 5th finger.  

At a February 1998 VA examination, the veteran reported that 
he used bilateral wrist splints for four months without 
relief.  He did not report any dysesthesia in his arms, but 
did complain that the condition interfered with his daily 
activities.  A neurological examination did not confirm the 
sensory abnormalities as reported by the veteran.  There was 
no anatomical distribution of sensory deficits in the hands.  
Tinel's and Phalen's signs were negative, bilaterally.  Nerve 
conduction studies showed mild, right carpal tunnel syndrome.  

The veteran was seen for a private examination in November 
1998.  The examiner noted sharp-dull errors in the right 
second finger.  The wrists showed no swelling or loss of 
motion, but there was positive Tinel's sign on the right.  
The examiner opined that there was some evidence to support 
the existence of moderate right-sided carpal tunnel syndrome.  

When seen for another VA examination in May 2000, the veteran 
reported that his pain started in his elbows and went into 
his fourth and fifth digits bilaterally.  He reported 
episodes of numbness and tingling as well.  Examination 
revealed positive Tinel's and Phalen's signs on the left.  
There was decreased pinprick and temperature in the ulnar 
distribution of both hands.  The examiner opined that the 
veteran's symptoms were more consistent with bilateral ulnar 
neuropathy and signs of old carpal tunnel syndrome.  In 
making his determination, the examiner cautioned that he was 
a neurology resident and had no experience in rheumatology or 
orthopedics.  

The veteran was seen for a follow-up EMG in June 2000.  Upon 
completion of testing, the veteran was assessed with 
bilateral, mild median neuropathy at the wrists.  

At a VA examination in March 2001, the veteran reported no 
complaints of pain in his elbows but did report complaints of 
carpal tunnel in both wrists.  Range of motion of the wrists 
was normal, with dorsiflexion from 0 to 70 degrees and palmer 
flexion from 0 to 80 degrees, with a neurogenic-type pain 
associated with these movements.  A bone scan was positive 
for inflammation in the wrists, but was nonspecific as to a 
diagnosis.  The testing was negative for any form of 
arthritis.  

Outpatient treatment records from August 2001 through 
November 2002 show a diagnosis of bilateral carpel tunnel 
syndrome.  A note of February 2002 reported that carpal 
tunnel syndrome was stable.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The veteran's entire history is reviewed 
when making disability evaluations.  See generally 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  As noted in the prior remand, because the claims 
for a higher initial evaluations for service-connected right 
and left wrist disabilities involve original claims, the 
Board has framed the issues as shown on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The veteran's right and left median nerve compression are 
each currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8515 for paralysis of the 
median nerve.  Under such diagnostic code, complete paralysis 
of the median nerve with the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances, will be rated as 70 percent 
disabling for the major hand and 60 percent disabling for the 
minor hand.  Id. 

Incomplete paralysis of the median nerve will be rated as 50 
percent disabling for the major hand and 40 percent disabling 
for the minor hand where severe; as 30 percent disabling for 
the major hand and 20 percent disabling for the minor hand 
where moderate; and as 10 percent disabling for the either 
hand where mild.  Id. 

Upon review of the evidence, the Board finds that the 
criteria for an initial evaluation greater than 10 percent 
for the veteran's bilateral wrist and hand disabilities have 
not been met.  As evidenced by the April 1995, May 1996, and 
February 1998 VA examinations the veteran's right and left 
wrist condition have consistently been evaluated as mild.  
Further, the EMG evaluations of April 1995 and June 2000 
concluded that the median nerve compression of the wrists was 
mild.  Testing performed in May 1996 and March 2001 showed 
normal range of motion of the wrists.  

The Board notes the veteran's use of splints and his reports 
of symptoms of pain and numbness; however, the objective 
medical evidence gathered at the time of the multiple VA 
examinations is more probative than the veteran's assertions 
that an increased evaluation is warranted.  Moreover, in this 
regard, at VA examination in May 1996 and February 1998, the 
veteran's subjective complaints were not capable of being 
objectively verified.  

As it pertains to the veteran's right major hand and wrist, 
the Board also acknowledges the private examination report of 
November 1998, which noted evidence to support the existence 
of right-sided, moderate carpal tunnel.  However, while the 
Board finds such evidence credible, the preponderance of the 
evidence shows that the veteran's right median nerve 
compression is no greater than mild.  The evidence in this 
regard is not in relative equipoise.  The medical findings 
reveal no evidence of atrophy of the muscles in inability to 
flex or extend the wrist.  

The Board has considered whether the veteran's is entitled to 
"stage ratings" per the Court's instructions in Fenderson.  
However, the evidence does not show at any time since the 
effective date of the grant of service connection that the 
veteran's right or left median nerve compression meet the 
criteria for the assignment of a higher rating.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

IV.  Propriety of the Initial Evaluation Assigned for 
Fibromyalgia, with Multiple Joint Arthralgias

A VA examination dated in April 1995, included notations of 
multiple joint arthralgias.  However, there was no orthopedic 
evaluation of limitation of motion of cervical spine, hips, 
knees, ankles, or feet.  The lumbar spine showed normal range 
of motion.  

At a VA joint examination in May 1996, the veteran complained 
of back and neck pain.  There was approximately 30 degrees of 
extension, 40 degrees of lateral bending to the right, 40 
degrees of lateral bending to the left, with approximately 90 
degrees of rotation to the right and left, with multiple 
trigger points, most notably in the levator scapula and 
rhomboids of the right.  Pressure over the trigger points 
reproduced the veteran's neck symptoms.  Radiographs of the 
thoracic spine showed no degenerative changes and no 
decreased disk space height.  

At a VA peripheral nerve examination in June 1998, the 
veteran continued to complain of multiple joint pains in the 
feet, ankles, hips, spine, shoulders, and neck.  He described 
flare-ups of symptoms every three to seven days of joint 
swelling and flu-like symptoms.  He reported that the pain 
was not in the muscles or bones but in the joints.  
Examination revealed no evidence of atrophy of the muscles.  
Muscle strength was 5/5 in the deltoids, biceps, iliopsoas, 
and quadriceps muscles.  There was no evidence of muscle 
spasm in the extremities or paravertebral muscles.  There was 
tenderness in several points on the joints.  However, range 
of motion of all joints was full and without limitation.  


At another VA examination in June 1998, flexion of the hips 
was measured to 120 degrees, bilaterally, with internal 
rotation to 5 degrees, and external rotation of 35 degrees, 
bilaterally.  Full extension of the hips and abduction of 45 
to 50 degrees was reported.  Knees showed flexion from 0 to 
130 degrees, with stable varus and valgus stress.  Ankles 
showed 20 degrees of dorsiflexion and 30 degrees of plantar 
flexion.  The inversion and eversion of the ankles did not 
produce any discomfort.  The diagnosis was multiple joint 
arthralgias, without orthopedic origin.  

At a private examination in November 1998, the veteran 
reported widespread pain that traveled up his hips and then 
throughout the entire back and involving portions of all four 
extremities.  The joint examination showed a normal-appearing 
spine, with widespread thoracolumbar tenderness.  The veteran 
reported pain at 70 degrees of internal rotation of the right 
shoulder and at 90 degrees with the left shoulder.  
Examination of the hips was normal.  The knees had medial 
tenderness, but were otherwise normal.  The ankles had no 
swelling or loss of motion, but they were tender.  The 
examiner opined that there was no evidence of inflammatory 
disease or serious mechanical joint problem.  

At VA examination in June 2000, the veteran reported 
complaints of pain involving his spine, hips, ankles, and 
feet, as well as episodic knee pain.  Forward flexion of the 
lumbar spine was to 90 degrees.  Evaluation of the right hip 
revealed flexion to 125 degrees, extension to 45 degrees and 
abduction to 45 degrees, without pain.  Evaluation of the 
left hip revealed flexion to 125 degrees, extension to 45 
degrees and abduction to 45 degrees.  External rotation was 0 
to 40 degrees and internal rotation from 0 to 40 degrees.  
Evaluation of the right and left knees revealed no swelling 
or tenderness, with flexion to 135 degrees and extension to 0 
degrees.  Evaluation of the right and left ankles revealed 
dorsiflexion of 15 degrees and plantar flexion of 35 degrees.  
There was no pain with range of motion.  A bone scan revealed 
abnormally increased uptake in the large joints.  The 
diagnosis was fibromyalgia.  In March 2001, a VA examiner 
concluded that the veteran did not have a specific form of 
arthritis.  

The veteran's fibromyalgia is currently evaluated as 40 
percent disabling under Diagnostic Code 5025.  The Rating 
Schedule was revised in May 1996 to provide a specific 
diagnostic code and rating criteria for fibromyalgia.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5025.  Where laws or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent Congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997);  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has recently held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (2002) can be no earlier than the effective date of 
that change.  The Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 
(2000). 

Additionally, where the Board considers a question in the 
first instance, to include a revised regulation, the Board 
must consider whether the veteran is prejudiced.  Bernard v, 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92; 57 Fed. Reg. 
49,747 (1992).  In this case, however, there is no prejudice 
to the veteran as he was apprised, by rating decision issued 
in June 2002, of the new regulation and provided an 
opportunity to submit additional evidence or argument.  No 
additional evidence or argument was submitted.  

Diagnostic Code 5025 provides disability ratings that range 
from 10 to 40 percent, dependent upon the frequency and 
duration of exacerbations, based on the whole-body 
manifestations of the disorder, including musculoskeletal 
pain and tender points, fatigue, sleep disturbance, 
stiffness, paresthesia, headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like symptoms.  

The current 40 percent rating is the maximum evaluation 
allowed for fibromyalgia.  As the veteran is already 
receiving the highest evaluation for this disability, a 
schedular increase under this diagnostic code is not 
warranted.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
must, however, be supported by objective evidence of 
pathology in the joint.  Id. at 202; 38 C.F.R. § 4.40 (2002).

The Board has considered entitlement to additional 
compensation based on DeLuca but finds that it is not 
warranted.  Deluca held that the question of whether pain and 
functional loss are additionally disabling must be considered 
only when the schedular evaluation is based on limitation of 
motion.  See 38 C.F.R. 4.40, 4.45, and 4.59 (2002).  Thus, 
Deluca does not apply to the instant case, as Diagnostic Code 
5025 does not address limitation of motion.  The Board 
additionally observes that the schedular rating criteria for 
fibromyalgia include all of the functional limitations 
resulting from an exacerbation of symptoms.  All of the 
functional limitations have been considered, therefore, in 
assigning the 40 percent rating.  In addition, the maximum 
schedular rating under the criteria pertaining to 
fibromyalgia has been assigned, and consideration of any 
additional functional limitations cannot result in a higher 
rating.  See Spencer v. West, 13 Vet. App. 376 (2000).  The 
Board finds, therefore, that the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 are not applicable.

The Board has also considered entitlement to additional 
compensation under 3.321(b)(2002), as did the RO, but finds 
that it is not warranted.  "The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b). 

The report of the March 2001, June 2000, or June 1998 VA 
examinations, and VA outpatient treatment records, fails to 
provide any evidence of an exceptional disability picture in 
this case, or identify any particular circumstances that 
render impractical the application of the regular rating 
criteria to the veteran's fibromyalgia.  The current 40 
percent evaluation takes into account significant industrial 
impairment.  The evidence does not show that the veteran's 
service-connected fibromyalgia has required frequent periods 
of hospitalization or marked interference with employment.  
In this regard, at a July 2001 VA examination for memory 
disorders, the veteran reported that he took an early 
retirement from the Navy due to downsizing.  Thereafter, he 
worked in a fiberglass plant for 10 months, but had to quit 
due to paint fumes.  He was currently going to college with a 
major in business and worked 15 hours a week in an apartment 
doing maintenance work.  

The Board has also reviewed whether the veteran is entitled 
to a higher initial evaluation based upon the former criteria 
in effect prior to May 1996.  In this regard, the veteran's 
disability was initially rated under 38 C.F.R. § 4.71, 
Diagnostic Code 5009, for other types of arthritis.  
Disabilities under Diagnostic Code 5009 are evaluated under 
Diagnostic Code 5002 for rheumatoid arthritis.  The Rating 
Schedule provides for a compensable rating for rheumatoid 
arthritis (atrophic) as an active process when there is 
evidence of one or two exacerbations a year in a well-
established diagnosis (20 percent), symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year (40 percent), 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year or a lesser number over prolonged 
periods (60 percent), or constitutional manifestations 
associated with active joint involvement that render the 
individual totally incapacitated (100 percent).  See 38 
C.F.R. § 4.71, Diagnostic Code 5002 (1996).

When rheumatoid arthritis is no longer an active process, the 
chronic residuals of the disability, if any, can be rated.  
See 38 C.F.R. § 4.71, Diagnostic Code 5002 (1996).  Residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, must be rated under the appropriate diagnostic 
codes for the specific joints involved.  Id.  Where, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5002.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.


The RO has rated the veteran's fibromyalgia to include those 
joints affecting the cervical spine, hips, knees, and ankles.  

Slight limitation of motion of the cervical spine warrants a 
10 percent evaluation, moderate limitation of motion warrants 
a 20 percent evaluation and severe limitation of motion 
warrants a 30 percent evaluation.  38 C.F.R. § 4.73, 
Diagnostic Code 5290 (2002).  Under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2002), pertaining to 
limitation of motion of the thigh, a 10 percent disability 
rating is warranted for flexion limited to 45 degrees.  A 20 
percent disability rating is warranted for flexion limited to 
30 degrees.  A 30 percent disability rating is assigned for 
flexion limited to 20 degrees, and a 40 percent disability 
rating is warranted for flexion limited to 10 degrees.  Full 
range of motion for the hip is flexion to 125 degrees and 
abduction to 45 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2002).  

Knee disorders may be rated on the basis of limitation of 
flexion or limitation of extension, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (2002), respectively.  A full 
range of motion of the knee is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A 
zero percent rating is provided where flexion of the knee is 
limited to 60 degrees.  A 10 percent rating on the basis of 
limitation of flexion is warranted with flexion limited to 45 
degrees; a 20 percent rating is warranted with flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
with flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

A zero percent rating is also provided where extension of the 
knee is limited to five degrees.  A 10 percent rating on the 
basis of limitation of extension is warranted with extension 
limited to 10 degrees; a 20 percent rating is warranted with 
extension limited to 15 degrees; a 30 percent rating is 
warranted with extension limited to 20 degrees; a 40 percent 
rating is warranted with extension limited to 30 degrees; and 
a 50 percent rating is warranted with extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Finally, under Diagnostic Code 5271, the schedular criteria 
call for a 10 percent disability rating for moderate 
limitation of motion of the ankle.  A 20 percent disability 
rating is warranted for marked limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2002).  Full range of 
motion for the ankle is dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  See 38 C.F.R. § 4.71, Plate 
II.  

Applying these regulations to the facts of this case, the 
Board finds that an evaluation higher than the 40 percent 
assigned since the effective date of service connection is 
not warranted.  In this regard, viewing the veteran's 
fibromyalgia as comparable to active process rheumatoid 
arthritis, there is no competent medical evidence that such 
results in weight loss or anemia with severe impairment of 
health or severely incapacitating episodes occurring 4 or 
more times a year.  As such, a 60 percent or higher 
evaluation is not warranted.  

Furthermore, the Board has considered whether an evaluation 
greater than 40 percent is warranted when individually rating 
the chronic residuals of fibromyalgia as an inactive process 
pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5002.  However, 
even as such, the combined evaluation is not greater than his 
currently assigned 40 percent.  In this regard, the competent 
medical evidence does not show that the veteran's has 
compensable limitation of motion of the cervical spine.  At 
VA examination in April 1995, May 1996, and June 1998, the 
veteran was able to demonstrate either full or slightly less 
than full limitation of motion.  As it pertains to the 
veteran's hip, the evidence does not show that the veteran 
experiences thigh motion limited to 45 degrees.  Thus, a 
compensable evaluation would not be warranted under 
Diagnostic Code 5252.  Furthermore, the evidence does not 
show that the veteran's knees or ankles experience the degree 
of limitation of motion necessary for a compensable 
evaluation for under Diagnostic Codes 5260, 5261 and 5271.  

Thus, as the veteran does not show compensable limitation of 
the joints, pursuant to Diagnostic Code 5002, 10 percent 
evaluations would still be for application for each such 
major joint or group of minor joints.  Such evaluations are 
combined pursuant to the combined rating table set forth in 
38 C.F.R. § 4.25 (2002).  However, even after combining such, 
the veteran would not be entitled to a rating higher than the 
currently assigned 40 percent.  

V.  Increased Rating for Folliculitis 

The veteran's service medical records reflected that he was 
seen with multiple, small pustules on the upper back and 
arms.  The pertinent diagnosis was probable folliculitis.  At 
VA examination in March 1995, there were a few pustular areas 
around the posterior neck.  

In July 2000, the veteran claimed that his service-connected 
skin condition worsened.  He advised the RO that all 
treatment for his service-connected disability was received 
at the VA medical center.  VA outpatient treatment records do 
not show treatment for a skin condition, to include 
folliculitis, from April 2000 to May 2002.  The veteran did 
not report complaints of a skin condition at a VA examination 
in March 2001.  In June 2002, he was seen with complaints of 
pruritis.  The examiner noted that no rashes were seen.  
Thereafter, outpatient treatment records through November 
2002 do not show additional treatment for a skin condition.  

The veteran's service-connected folliculitis is currently 
evaluated as noncompensable under 38 C.F.R. § 4.114, 
Diagnostic Code 7899-7806, indicating that it is an unlisted 
condition rated as analogous to eczema under Diagnostic Code 
7806.  See 38 C.F.R. §§ 4.20, 4.27 (2002).  The rating 
criteria governing disabilities of the skin, to include 
eczema, were amended during the pendency of this appeal.  See 
67 Fed. Reg. 45,590 through 45,599 (July 31, 2002).  As 
stated above, where laws or regulations change after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The veteran was apprised by supplemental 
statement of the case of December 2002, of the new regulation 
and provided an opportunity to submit additional evidence or 
argument.  No additional evidence or argument was submitted.  
Because the veteran's increased rating claim was considered 
by the RO in December 2002 under both the old and new rating 
criteria, a remand for this purpose is not required.  

Under the former criteria in effect prior to August 30, 2002, 
a noncompensable evaluation was warranted for eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation is warranted for eczema with constant 
exudation or itching, extensive lesions or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under the revised rating criteria, with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; with constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period, a 60 percent rating 
is assigned.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
rating is warranted with at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the past 12-month period.  

In the present case, the medical evidence confirms that the 
veteran has been diagnosed with pruritis, and seborrheic 
keratosis; however, service connection has not been awarded 
for these disabilities.  When assessing the degree of 
impairment resulting from a service connected disability, the 
"use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation. . .[is] to be avoided."  38 C.F.R. § 4.14 
(2002).  

The veteran has indicated in correspondence to the RO that 
all treatment for his skin condition was received at the VA 
medical center in Lexington, Kentucky.  The Board has 
reviewed the outpatient treatment records but can find no 
reference to treatment for folliculitis.  Furthermore, there 
were no complaints or findings of folliculitis at VA 
examinations.  There is no competent evidence, under the 
former criteria, that folliculitis results in exfoliation, 
exudation or itching, over an exposed surface or extensive 
area.  Additionally, under the revised criteria, there is no 
competent medical evidence that folliculitis requires 
intermittent systemic therapy or covers an area greater than 
5 percent of the entire body.  As such, a compensable 
evaluation is not warranted under either the former or 
revised criteria.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a lung disorder is denied.  An initial 
evaluation in excess of 10 percent for right wrist median 
nerve compression is denied.  An initial evaluation in excess 
of 10 percent for left wrist median nerve compression is 
denied.  An initial evaluation in excess of 40 percent for 
fibromyalgia, with multiple arthralgias, is denied.  A 
compensable evaluation for folliculitis is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

